Citation Nr: 0118271	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  96-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increase in a 40 percent rating for a low 
back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1966 to June 
1969, and from December 1971 to July 1976.  This case comes 
before the Board of Veterans' Appeals (Board) from a July 
1995 RO decision which denied an increase in a 20 percent 
rating for a low back disability.  The Board remanded the 
case in July 1997 and June 2000.  In a March 2001 decision, 
the RO increased the low back disability rating to 40 
percent.  The veteran continues to appeal for a higher 
rating.  


FINDINGS OF FACT

The veteran's service-connected low back disability (post-
traumatic discogenic disease of the lumbosacral spine with 
L5-S1 disc herniation and radiculopathy) is productive of 
pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a 60 percent rating for a low back 
disability have been met.  38 U.S.C. § 1155 (West 1991);  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Air Force from April 
1966 to June 1969, and from December 1971 to July 1976.  A 
review of his service medical records indicates recurrent low 
back pain.

In a June 1970 decision (after the veteran's first period of 
service), the RO granted service connection and a 
noncompensable rating for low back strain.  In December 1977 
(after his second period of service), the RO increased the 
evaluation for his low back strain to 10 percent.  The low 
back disability evaluation was increased to 20 percent by the 
RO in February 1991.

A March 1993 MRI report from Seton MRI notes increased signal 
in the anterior aspect of the L3 vertebral body and the 
anteroinferior aspect of the L5 vertebral body which may 
represent fatty change secondary to degenerative changes in 
the lumbar spine.  There was narrowing of the lumbosacral 
interspace.  Disc desiccation was seen involving the 
intervertebral discs at the L4 and lumbosacral interspace 
levels, with possible focal disc herniation with lateral disc 
fragment on the right at the L5-S1 interspace level.  

In a June 1994 statement, a chiropractor noted the veteran 
was under treatment for a low back disorder.

The veteran filed his current claim for an increased rating 
for a low back disability in July 1994.  

Numerous VA medical records since 1994 show the veteran 
received treatment for a variety of ailments, including 
periodic treatment for low back symptoms.

An April 1995 VA examination noted some limitation of low 
back motion and diminished sensation of the right foot.  The 
diagnosis was L4-L5 and L5-S1 degenerative disc disease, and 
L5-S1 herniated disc.

At a June 1996 RO hearing, the veteran maintained that his 
low back disability had worsened.  He described his symptoms 
such as constant low back pain radiating down a leg.

An October 1996 VA examination again noted some limitation of 
low back motion and diminished sensation of the right foot.  
The diagnosis was degenerative arthritis and chronic strain 
of the lumbosacral spine.

At a September 1997 VA examination, the veteran had some 
limitation of motion of the low back and a sensory deficit of 
the feet.  The diagnosis was degenerative joint disease of 
the lumbosacral spine.

An April 2000 MRI report from the Physicians Imaging Center 
notes impressions were mild broad based L5-S1 disc 
herniation, bilateral L5-S1 neural foramen stenosis (severe 
on the left), mild L5-S1 spinal stenosis, moderate L4-5 
spinal stenosis, disc degeneration with bulging of the anulus 
fibrosis at L2-3 and L4-5, and L1-2 disc degeneration.

Continuing VA outpatient treatment records, dated into 2000, 
note treatment for various ailments including the low back 
disorder.  The veteran was again treated for low back pain in 
May 2000.  There was no weakness or bowel or bladder 
incontinence at this time.  He also had no spinal tenderness, 
his range of motion was normal, and his straight leg raise 
was negative.

A VA spine examination was given to the veteran in December 
2000.  He said he worked when able as a computer engineer, 
although he could not lift equipment due to low back pain.  
He indicated he treated his symptoms with medication.  The 
veteran reported his low back pain was constant in nature and 
radiated down both lower extremities to the level of the 
ankles.  There was no evidence of bowel or bladder problems.  
Physical examination revealed that his gait and trunk 
movements were labored due to back pain.  He had a moderate 
degree of spasm and tenderness in the paravertebral muscles 
of the lumbosacral spine.  Range of motion tests showed 
flexion at the waist was 45 degrees and extension was 0 
degrees.  Lateral bending was 20 degrees to the right and 20 
degrees to the left.  Rotation was 50 degrees to the right 
and 50 degrees to the left.  Deep tendon reflexes in the 
lower extremities were diminished, but equal on each side.  
The strength of the extensor hallucis longus muscles was 
diminished, but equal on each side.  The veteran experienced 
pain when he attempted to straighten both knees in the 
sitting position, and was unable to do so.  Sensory testing 
revealed sensory loss over the dorsum of his entire left foot 
and the lateral aspect of his right foot.  The examiner noted 
that he had reviewed the results of the veteran's April 2000 
MRI.  The final diagnosis was post-traumatic discogenic 
disease of the lumbosacral spine and post-traumatic spinal 
stenosis of the lumbosacral spine.

A VA examination addendum report, dated in February 2001, 
states that the veteran's claims file was extensively 
reviewed, and that all examination findings, MRIs, and X-rays 
relate the veteran's low back disabilities/complaints to his 
service-connected injury, based on objective evidence of the 
veteran's labored gait and trunk movement, moderate degree of 
spasm and tenderness in the spine, diminished deep tendon 
reflexes in the lower extremities, pain when unsuccessfully 
attempting to straighten both knees in the sitting position, 
and sensory loss over the dorsum of the left foot and lateral 
aspect of the right foot.  The severity of the veteran's 
condition was stated as being at least as likely as not 
moderate to severe.

In March 2001, the RO increased the rating for the veteran's 
low back disability (now described as post-traumatic 
discogenic disease of the lumbosacral spine with L5-S1 disc 
herniation and radiculopathy) to 40 percent.

Analysis

The RO has increased the veteran's low back disability rating 
from 20 percent to 40 percent, and he claims that an even 
higher rating should be assigned.  The RO has provided the 
veteran with VA examinations and obtained identified 
treatment records.  The notice and duty to assist obligations 
of the VA have been satisfied with respect to the increased 
rating claim.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO has rated the veteran's low back disability under 
38 C.F.R. § 4.71a, Code 5293, governing intervertebral disc 
syndrome.  Under Code 5293, a disability rating of 40 percent 
is warranted for severe intervertebral disc syndrome, with 
recurring attacks with intermittent relief.  A disability 
rating of 60 percent is warranted for pronounced invertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.

The recent medical evidence includes numerous outpatient 
treatment and examination reports.  These records show that 
the veteran has experienced low back and some radicular 
symptoms.  At the last VA examination, the veteran related 
that his  low back pain was constant in nature, and radiated 
down his legs.  His gait and trunk movements were labored due 
to his back pain.  He also experienced a moderate degree of 
spasm and tenderness in his lumbosacral spine.  His range of 
motion tests show moderate to severe limitation of motion, 
which the Board has taken into account when evaluating the 
severity of intervertebral disc syndrome under Code 5293.  
See 38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.  While the 
veteran does not have absent ankle jerk, he has diminished 
deep tendon reflexes in his lower extremities, as well as 
diminished strength of his extensor hallucis longus muscles.  
He was unable to straighten both knees in a sitting position 
because of pain, and has sensory loss over parts of his feet.  
It is not entirely clear whether the veteran's symptoms are 
persistent with little intermittent relief (as mentioned in 
the 60 percent criteria of Code 5293 for pronounced 
intervertebral disc syndrome) or whether there are recurring 
attacks with intermittent relief (as mentioned in the 40 
percent criteria of Code 5293 for severe intervertebral disc 
syndrome).  However, it appears that the overall disability 
picture more nearly approximates the criteria for a 60 
percent rating than a 40 percent rating under Code 5293, and 
thus the higher rating is warranted.  38 C.F.R. § 4.7.

In sum, the Board finds that the veteran's low back 
disability, now described as post-traumatic discogenic 
disease of the lumbosacral spine with L5-S1 disc herniation 
and radiculopathy, is manifested by pronounced intervertebral 
disc syndrome, warranting an increased rating of 60 percent 
under Code 5293.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating, to 60 percent, for a low back disability 
is granted.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

